Citation Nr: 1521838	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death pension benefits as the surviving spouse of the Veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He died in March 2008.  The appellant in this case is the Veteran's ex-spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  As set forth above, the appellant's claim is in the jurisdiction of the VA Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  In October 1986, the Veteran and the appellant were married.

2.  In August 1992, the Veteran and the appellant were divorced.  

3.  In March 2008, the Veteran died.

4.  At the time of his death, the Veteran and the appellant were not legally married.  


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.1, 3.50 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Background

The pertinent facts in this case are not in dispute.  The Veteran and the appellant were married in October 1986.  They were divorced in August 1992.  The record contains a copy of the final decree of dissolution issued by a court of the State of Tennessee.  In March 2008, the Veteran died.  

In December 2011, the appellant submitted an application for VA death pension benefits as the surviving spouse of the Veteran.  On her application, the appellant acknowledged that her marriage to the Veteran had been legally terminated by divorce in August 1992.  She provided a copy of the August 1992 divorce decree.  

In a March 2012 letter, the Agency of Original Jurisdiction (AOJ) notified the appellant that she was not entitled to VA death pension benefits as the surviving spouse of the Veteran, as they had not been legally married at the time of his death.  

The appellant appealed the determination.  In her March 2012 notice of disagreement, the appellant argued that, although she and the Veteran had been legally divorced at the time of his death, "it shouldn't matter how long you were married as long as you were married."  In her August 2013 substantive appeal, the appellant indicated that, although she and the Veteran had been legally divorced at the time of his death, she still felt as if she was still his wife "no matter what" because neither she nor the Veteran had remarried.  She further argued that it was unfair that she could not get the financial help she needed because she was an ex-wife.  

In February 2015 written arguments, the appellant's representative argued that the appellant's marriage to the Veteran had ended through no fault of her own, as the August 1992 divorce decree reflected that the Veteran had willfully absented himself from their marriage.  The appellant's representative argued that, but for the Veteran's abandonment, the marriage would have been in effect at time of his death.  


Applicable Law

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2014).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the Veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2014). 

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the applicable legal criteria, the Board finds that the appellant is not legally entitled to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA death pension.

As noted above, it is undisputed that the appellant and the Veteran were legally divorced at the time of his death.  Thus, the appellant may not be recognized as his surviving spouse for the purpose of receiving VA death benefits.  The Board does not have the authority to disregard a divorce decree which, as here, is valid on its face.  Consequently, there is no legal authority to permit the benefit sought by the appellant, and her appeal must be denied as a matter of law.  

In reaching this decision, the Board has considered the appellant's contentions to the effect that the law pertaining to entitlement to VA death pension benefits for surviving spouses is unfair.  The Board, however, is bound by the applicable law and regulations as written and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The Board has also considered the contentions of the Veteran's representative to the effect that, but for the Veteran's abandonment of the appellant, her marriage to him would have remained in effect at time of his death.  The record, however, shows that the appellant was the plaintiff in the legal proceedings to procure the dissolution of her marriage to the Veteran.  As set forth above, she obtained a legal divorce from him in August 1992, more than 15 years prior to his death.  Although the Veteran's conduct may be a consideration in determining continuous cohabitation, she must first have been his legal spouse at the time of his death.  As she was not, there is no legal basis upon which to award VA death benefits as the surviving spouse of the Veteran.  

In summary, the law pertaining to the appellant's entitlement to VA death benefits as the surviving spouse the Veteran is dispositive and her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








ORDER

Entitlement to VA death pension benefits as the surviving spouse of the Veteran is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


